In a negligence action to recover damages for personal injuries, etc., defendant Oswald Martilotto appeals from a judgment of the Supreme Court, Kings County, entered June 12, 1975, upon a jury verdict, which, inter alia, is (1) in favor of plaintiffs and against him and (2) in favor of defendants Frankel and against plaintiffs. Judgment affirmed, with one bill of costs jointly to respondents appearing separately and filing separate briefs. In our view the jury verdict is supported by the record; the award of damages was not shocking (see Reich v Mater Serv. Co., 39 AD2d 737). Gulotta, P. J., Martuscello, Latham, Cohalan and Shapiro, JJ., concur.